 ipIn the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (CINCINNATI SERVICE SHOP)andINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNION B-212 (AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR)Case No. R-2474CERTIFICATION OF REPRESENTATIVESMay 31, 1941On May 3, 1941, the National Labor Relations Board issued aDecision and Direction of Election 1 in the above-entitled proceeding.Pursuant to the Direction of Election, an election by secret ballot wasconducted on May 15, 1941, at Cincinnati, Ohio, under the directionand supervision of the Regional Director for the Ninth Region (Cin-cinnati,Ohio).On May 15, 1941, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or to the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Number of alleged eligible voters____________________________ 43Number of ballots placed in ballot bog_______________________ 42Number of unchallenged ballots for International Brotherhoodof Electrical Workers, Local Union B-212, A. F. of L________ 28Number of unchallenged ballots against International Brother-hood of Electrical Workers, Local Union B-212, A F. of L___ 14Number of challenged ballots________________________________0Number of blank ballots_____________________________________0Number of spoiled ballots___________________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,131 N. LR. B. 574.32 N. L. R B., No. 48243448692-42-vol. 32-17 244DECISIO\SOF NATIOcAI,LABOR RELATINS BOARDIT IS IHEPEBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local Union B-212, affiliated with the American Federa-tion of Labor, has been designated and selected by,a majority of allemployees ofWestinghouse Electric & Manufacturing Company(Cincinnati Service Shop), Cincinnati, Ohio, excluding employees inthe general office, salesmen, porters, elevator men, and all employeeshaving the right to hire and discharge, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, International Brotherhood ofElectricalWorkers, Local Union B-212, affiliated with the AmericanFederation of Labor, is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesofpay,wages, hours of employment, and other conditions ofemployment.